Citation Nr: 0628367	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a right shoulder strain, status-post surgery.  

2.  Entitlement to an increased rating in excess of 10 
percent prior to March 1, 2004 for right ankle strain, status 
post surgeries.  

3.  Entitlement to an increased rating in excess of 20 
percent from June 1, 2004 for status post excision of benign 
growths of the right ankle with subsequent tarsal tunnel 
syndrome and resection of the right calcaneonavicular fibrous 
coalition and soft tissue interpositi.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO increased the appellant's 
noncompensable disability rating for a service-connected 
right ankle disability to 10 percent effective January 18, 
2002.  In the same rating decision, the RO denied an 
increased rating in excess of 20 percent for a service-
connected right shoulder strain (status-post surgery).  The 
appellant, who had active service from May 1988 to July 1997, 
disagreed with the assigned ratings and appealed that 
decision to the BVA.  In subsequent rating decisions, the 
appellant's 10 percent evaluation for her right ankle 
disability was increased to 20 percent effective June 1, 
2004. See June 2004 and July 2004 rating decisions.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board notes that in a June 2004 VA examination report, 
physical examination of the appellant's right ankle revealed 
that the appellant had three scars.  These scars consisted of 
a 3 centimeter by .25 centimeter scar that had some hyper-
paresthesia; a 16 centimeter by 2.5 centimeter scar that had 
minimal keloid formation; and a 10 centimeter by .50 
centimeter scar with hyperparesthesia. See June 2004 VA 
examination report, pgs. 3-4.  As these findings appear to be 
secondary to the appellant's right ankle disability, they are 
referred to the RO for appropriate action.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant is right-handed.  

3.  The appellant's service-connected right shoulder 
disability is productive of limitation of motion that more 
nearly approximates shoulder level. 

4.  Prior to March 1, 2004, the appellant's service-connected 
right ankle disability was productive of moderate limitation 
of motion due primarily to painful motion.

5.  From June 1, 2004, the appellant's right ankle disability 
is manifested by tarsal tunnel syndrome, objective limitation 
of motion of the ankle, painful motion of the ankle, 
fatigability, intermittent swelling of the right ankle, 
intermittent swelling of the foot mortis and foot pain, 
symptomatology indicative of severe incomplete paralysis of 
the internal popliteal nerve. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 20 percent for a right shoulder strain, status-post 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, Diagnostic Code 5201 
(2005).

2.  Prior to March 1, 2004, the schedular criteria in excess 
of 10 percent for right ankle strain, status post surgeries, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 
- 4.46, 4.71a, Diagnostic Code 5271 (2005).

3.  From June 1, 2004, the schedular criteria for a 30 
percent disability evaluation for status post excision of 
benign growths of the right ankle with subsequent tarsal 
tunnel syndrome and resection of the right calcaneonavicular 
fibrous coalition and soft tissue interpositi have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 8524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for a right shoulder strain, status-post 
surgery (hereinafter referred to as a "right shoulder 
disability") and status post excision of benign growths of 
the right ankle with subsequent tarsal tunnel syndrome and 
resection of the right calcaneonavicular fibrous coalition 
and soft tissue interpositi (hereinafter referred to as a 
"right ankle disability"), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

Prior to the initial adjudication of the appellant's claims, 
a letter dated in April 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims.  The April 2002 letter informed the appellant that 
additional information or evidence was needed to support her 
increased rating claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant underwent 
three VA examinations in connection with her claims dated in 
April 2002, June 2004 and May 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorders 
since she was last examined. 38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since otherwise adequate VA 
examinations were conducted. VAOPGCPREC 11-95.  The 
examination reports of record are thorough and supported by 
VA outpatient and private treatment records.  Therefore, they 
are adequate upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the RO assigned the 10 percent and 20 percent 
disability ratings at issue here for the appellant's service-
connected disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating during the relevant time periods applicable to these 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In regards to the 
Board's conclusion below that the appellant is entitled to an 
increased rating of 30 percent (rather than 20 percent) from 
June 1, 2004 for her right ankle disability based upon the 
findings of a June 2004 VA examination report, the Board 
finds that the appellant will have the opportunity to address 
the effective date of the award at the time the RO 
effectuates the award.  As such, no prejudice will occur to 
the appellant.   

B.  Increased rating for a right shoulder disability

The appellant has currently been assigned a 20 percent 
evaluation for a right shoulder disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 
review of the appellant's medical history reveals that she is 
right-handed and that she has had several surgeries on her 
right shoulder. See June 1995 service medical records; July 
1998 letter from Atlantic Orthopedic Specialists; June 2002 
operative note; June 2004 VA examination report, p. 5; May 
2005 VA examination report, p. 3.  A right shoulder MRI has 
also revealed minimal osteoarthritic changes at the 
acromioclavicular joint. See October 2001 private medical 
record report.  At present, the appellant contends that her 
disability is more disabling than currently evaluated and has 
appealed for an increased rating. See January 2002 statement 
in support of claim.  While viewing the evidence in the light 
most favorable to the appellant in this case, the Board finds 
that the preponderance of the evidence is against the claim; 
and as such, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

In this case, the Board observes that the claims on appeal 
involve requests for an increased rating of established 
service-connected disabilities rather than initially assigned 
evaluations.  However, staged ratings are applicable to the 
appellant's right ankle claim in this case in light of the 
fact that the RO granted an increased rating to 10 percent in 
the July 2002 rating decision (which became effective January 
18, 2002) and then increased that rating from 10 percent to 
20 percent in its June 2004 rating decision (which became 
effective June 1, 2004).  In addition to the foregoing, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The appellant's right shoulder disability has been evaluated 
under Diagnostic Code 5201, which governs ratings of 
impairment for limitation of motion of the arm.  It provides 
for the assignment of a 20 percent evaluation if the motion 
of the arm as the major extremity is limited at shoulder 
level.  A 30 percent evaluation is assigned if the motion is 
limited to midway between the side and shoulder level for the 
major extremity.  Lastly, a 40 percent evaluation is assigned 
if the motion of the arm is limited to 25 degrees from the 
side if it involves the major extremity.  The Board notes 
that 40 percent is the maximum evaluation provided under 
Diagnostic Code 5201 for the major extremity. See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

According to Plate I of the Schedule for Ratings 
Disabilities, normal flexion of the shoulder is zero to 180 
degrees and normal shoulder abduction is zero to 180 degrees. 
See 38 C.F.R. § 4.71, Plate I.  In this case, the appellant 
has undergone numerous medical examinations in regards to her 
right shoulder that reveal various ranges of motion.  
According to private medical records dated in February 2002, 
the appellant had normal range of motion, albeit with pain, 
in which she could forward flex to 180 degrees and abduct 
with 180 degrees with pain occurring from 90 degrees to 150 
degrees during both flexion and abduction. See April 2002 
medical records from T.W., M.D.  According to VA medical 
records dated in March 2002, the appellant had some 
limitation of active motion consisting of 130 degrees flexion 
and 120 degrees abduction. See March 2002 VA medical records.  
Thereafter, private medical records dated in April 2002 noted 
that the appellant re-injured her right shoulder during her 
employment, and that this injury resulted in more significant 
limitation of motion consisting of flexion to 80 degrees and 
abduction to 60 degrees, with some limited internal and 
external rotation. See April 2002 records from T.W., M.D.  In 
addition, the appellant was noted to have severe pain with 
abduction after 80 degrees; and limited extension at 30 
degrees. See April 2002 medical records from C.J., M.D.  
Subsequent medical records reflected that the appellant's 
range of motion improved, such that she was noted to have 
extension to 100 degrees and flexion to 70 degrees with pain 
(See handwritten notes from Dr. C.J. dated in April 2002); 
active abduction to 80 degrees with flexion slightly higher 
(See April 2002 medical records from Q.B., M.D.); and forward 
flexion to approximately 70 degrees with painful motion from 
70 to 120 degrees (See April 2002 medical records from T.W., 
M.D.).  During this period of time, the appellant was noted 
to be very uncomfortable with external rotation of the 
shoulder; and was very weak because of her discomfort.  
However, she was found not to have real pain over the AC 
joint of clavicle area. Id.   

The appellant was afforded a VA examination in April 2002, 
during which she reported that her right shoulder was painful 
and that certain movements made the pain worse. See April 
2002 examination report, p. 1.  She rated her pain as a 1 to 
2 on a scale of 0 to 10; and also indicated that when her 
pain was worse, it rated as a 9 on a scale of 0 to 10. Id.  
The appellant also indicated that she experienced a weaker 
right shoulder (in comparison to her left shoulder), with 
stiffness at times and instability. Id.  She denied swelling 
and the sensation of heat; and also reported that her right 
shoulder had never been dislocated or subluxated. Id., p. 2.  
Physical examination revealed that the appellant could 
forward flex her right shoulder to approximately 80 degrees, 
hyperextend to approximately 40 degrees, abduct to 
approximately 85 degrees and adduct to approximately 50 
degrees. Id., p. 4.  She could internally rotate to 
approximately 70 degrees.  However, she could not externally 
rotate her shoulder without noticeable pain. Id.  The 
examiner noted mild stiffness throughout all of these 
maneuvers. Id.  

Surgery was performed on the appellant's right shoulder for 
severe chondromalacia of the humeral head in June 2002. See 
June 2002 operative note.  The medical provider examined the 
appellant's shoulder and found it to be very stable without 
any evidence of instability or laxity. Id.  He noted however 
that the appellant had quite severe articular cartilage 
damage of the humeral head. Id.  

Thereafter, the appellant underwent a VA examination in May 
2005, during which she reported experiencing pain on a scale 
of 4 or 5 out of 10 and that she had limited motion of her 
shoulder. See May 2005 VA examination report, p. 1.  The 
appellant indicated that certain activities seemed to 
increase her pain, as did repetitive motion. Id., pgs. 1-2.  
She reported she experienced occasional flare-ups with loss 
of motion; and also that while her daily activities were not 
affected by these flare-ups, her work activities were. Id., 
p. 2.  Physical examination revealed that the appellant did 
not appear to be in any pain; her posture was good and that 
both shoulders were at a symmetrical level. Id., p. 2.  A 
right shoulder examination revealed a normal looking shoulder 
without any deformity or atrophy, with some tenderness 
anteriorly.  Id.  Active range of motion revealed forward 
flexion to 140 degrees, abduction to 150 degrees, external 
rotation to 60 degrees with pain and internal rotation to 75 
degrees with pain. Id.  Passive range of motion was reported 
as forward flexion to 150 degrees, abduction to 160 degrees 
with pain, external rotation to 65 degrees with pain and 
internal rotation to 75 degrees with pain. Id., pgs. 2-3.  
The examiner indicated that the appellant's upper limb was 
negative for any neurological deficiency and that her grip 
strength was strong. Id., p. 3.  X-rays of the right shoulder 
were normal from the skeletal point of view. Id.   The 
examiner diagnosed the appellant with recurrent dislocation 
of the right shoulder with repair several times.  He stated 
that there was some limitation of motion with pain, without 
any evidence of subluxation or dislocation.  Id.  In 
addition, the examiner opined that it was likely the 
appellant would have additional loss of joint motion or 
function due to pain, fatigue, weakness and lack of endurance 
on repetitive use.  He stated that of these, pain had the 
major functional impact. See May 2005 VA examination report, 
p. 3.  

Based on this objective medical data regarding limitation of 
motion contained in the medical records cited above, the 
Board is unable to conclude that the motion of the 
appellant's right shoulder is limited to midway between her 
side and shoulder level as is contemplated by the next higher 
evaluation of 30 percent under Diagnostic Code 5201.  In 
fact, while the appellant's April 2002 medical records 
indicate that she experienced more severe limitation of 
motion of the right shoulder then she had previously, this 
limitation of motion occurred after a re-injury of the 
appellant's right shoulder and was remedied by her June 2002 
right shoulder surgery.  Post-June 2002 surgery, the 
appellant's right shoulder range of motion essentially 
returned to its baseline. See August 2000 VA examination 
report (range of motion testing revealed flexion to 145 
degrees, abduction to 150 degrees, external rotation to 75 
degrees and internal rotation to 45 degrees); June 2001 
rating decision granting service connection; May 2005 VA 
examination report (range of motion testing revealed flexion 
to 140 degrees, abduction to 150 degrees, external rotation 
to 60 degrees with pain and internal rotation to 75 degrees 
with pain).  Thus, it appears that the appellant's decrease 
in motion during this period of time was of a temporary 
nature (i.e., an exacerbation of her service-connected 
disability), rather than a chronic worsening of her 
disability.  

Taking the April 2002 to June 2002 ranges into consideration, 
the Board observes that the appellant's shoulder limitation 
more nearly approximated shoulder level rather than midway 
between the appellant's side and shoulder level during this 
period of time, as required for the next schedular evaluation 
(30 percent) under Diagnostic Code 5201.  As to the current 
state of her disability, the Board observes that according to 
the May 2005 examination report and ranges of motion set 
forth therein, the appellant's limitation of motion ranges do 
not qualify her for a compensable evaluation under Diagnostic 
Code 5201 since her range of motion is not limited to 
shoulder level.  

However, in addition to the foregoing, the Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, supra.  Section 4.40 provides, in 
pertinent part, that it is "essential that the examinations 
on which ratings are based" adequately portray the 
"functional loss" accompanying the purportedly disabling 
condition that is the subject of the claim.  In defining that 
term, the regulation further states that functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint" which becomes painful on use must be regarded as 
seriously disabled."  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement." 38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating an 
orthopedic disability as is limitation of motion, since 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The appellant has reported experiencing weakness, pain and 
limitation of motion due to pain. See January 2002 VA medical 
records.  In this case, there is objective evidence 
supporting her claims.  According to the appellant's most 
recent VA shoulder examination, the examiner opined that the 
appellant would likely have additional loss of joint motion 
or function due to pain, fatigue, weakness, and lack of 
endurance on repetitive use. May 2005 examination report, p. 
3.  Of these, he stated that pain had the major functional 
impact. Id.  The functional impact of the appellant's right 
shoulder disability is not new to the analysis of the 
appellant's claim, as it appears that it is the primary basis 
upon which the appellant was originally granted a 20 percent 
evaluation for her right shoulder disability. See June 2001 
rating decision ("On the basis of 38 C.F.R. § 4.7, a 20 
percent is warranted for the limitation of motion and 
functional limitations of the right shoulder").  Based upon 
this evidence, the Board finds that painful motion and 
fatigability have already been taken into consideration in 
granting the assignment of a 20 percent disability rating; 
and that consideration of the assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted. See DeLuca v. Brown, supra.  

The Board has also considered whether an increased evaluation 
would be in order under the rating criteria pertaining to 
other diagnostic codes related to the shoulder.  However, as 
there has been no showing that the appellant experiences 
ankylosis of the scapulohumeral articulation (Diagnostic 
Codes  5200), impairment of the humerus (Diagnostic Code 
5202) or impairment of the clavicle or scapula (Diagnostic 
Code 5203), an increased evaluation in excess of 20 percent 
is not available under these codes.  While the evidence does 
show that the appellant has some bursitis of the right 
shoulder (See April 2002 private MRI report), the Board 
observes that bursitis is rated based upon limitation of 
motion of the affected body part pursuant to Diagnostic Code 
5019.  As such, the appellant's right shoulder would still 
ultimately be evaluated pursuant to  Diagnostic Code 5201; 
and the present 20 percent disability rating would still be 
assigned.  

Lastly, the Board observes that the appellant's 
representative requested that the appellant's shoulder 
disability be considered analogous to a knee condition, so 
that separate ratings for degeneration of the shoulder 
structure, soft tissue problems and instability of the 
shoulder might be available. See April 2006 Appellant's 
Brief, p. 3; VAOPGCPREC 9-98.  However, at this time, the 
Board finds that the facts do not permit the assignment of 
such separate ratings to disabilities of the shoulder.  
Therefore, the appellant's request must be denied.   

For these reasons, the Board finds that the assignment of an 
increased rating in excess of 20 percent for the appellant's 
right shoulder disability is not warranted; and the appeal 
must be denied. 

C.  Increased rating for a right ankle disability

A review of the appellant's medical history reveals that she 
developed tendonitis and tarsal tunnel syndrome in service. 
See January 1989 service medical records. 
She underwent two decompressions of her right tarsal tunnel 
in December 1989 and April 1991, as well as a revision of 
tarsal tunnel decompression and a release external neurolysis 
of right tarsal tunnel in June 1993 during which the 
posterior tibial artery was accidentally punctured and 
repaired. See December 1991, April 1991 and June 1993 service 
medical records.  The appellant was service connected for a 
right ankle strain, status-post surgery, in a June 2001 
rating decision and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271. See June 2001 
rating decision, p. 3.  Diagnostic Code 5271 specifically 
pertains to limitation of motion of the ankle.  It provides a 
10 percent rating evaluation for symptomatology reflective of 
disabilities with moderate limitation of motion and a 
20 percent rating evaluation for disabilities involving 
marked limitation of motion. See Diagnostic Code 5271.  

In March 2004, the appellant underwent surgery for resection 
of the tarsal coalition and soft tissue interposition of the 
right foot. See March 2004 private medical records.  In May 
2004, she submitted a claim of entitlement to service 
connection for a right foot condition, secondary to her 
service-connected right ankle strain. See May 2004 letter 
from the appellant's representative.  Thereafter, the RO 
granted the appellant a temporary total 100 percent 
disability rating based upon a period of convalescence from 
March 1, 2004 until May 1, 2004. See June 2004 rating 
decision; July 2004 rating decision (temporary total 
evaluation of 100 percent extended to May 31, 2004).  In 
light of a June 2004 VA examiner's opinion that the appellant 
experienced right foot pain related to her service-connected 
ankle pain and had tarsal tunnel syndrome, the RO determined 
that the appellant had foot symptomatology that was related 
to her ankle disorder; and re-evaluated the appellant's 
service-connected right ankle strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (criteria related to injuries of the 
foot). See June 2004 examination report, p. 5; June 2004 
rating decision, p. 3.  The RO then redefined the appellant's 
service-connected disability from a "right ankle strain" to 
"status post excision of benign growths of the right ankle 
with subsequent tarsal tunnel syndrome and resection of the 
right calcaneonavicular fibrous coalition and soft tissue 
interpositi"; and increased the appellant's disability 
rating from 10 to 20 percent effective June 1, 2004. Id.  

Therefore, in order to properly evaluate the appellant's 
claim, the Board must determine whether the appellant is 
entitled to an increased rating in excess of 10 percent from 
January 18, 2002 (the date of claim) until March 1, 2004 (the 
temporary 100 percent evaluation effective date); as well as 
whether she is entitled to a rating in excess of 20 percent 
from June 1, 2004.    

      1.  Increased rating in excess of 10 percent prior to 
March 1, 2004 

The evidence reveals that the appellant was seen in January 
2002 for right ankle pain, during which she was found to have 
tenderness of the ankle. See January 2002 VA medical records 
("rt ankle and rt shoulder tenderness on range of motion").    
No reference to decreased range of motion was made in that 
medical record. Id.   However, in March 2002, the appellant 
was found to have some limitation of motion of the ankle. See 
March 2002 VA medical records.  Specifically, a VA medical 
provider indicated that the appellant's right ankle range of 
motion consisted of 15 degrees of plantar flexion and 15 
degrees of dorsiflexion. Id.  According to Plate II of the 
Schedule for Ratings Disabilities, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees.  As such, the appellant appears to 
have had some slight limitation of dorsiflexion and more 
limited plantar flexion as of March 2002.  X-rays taken that 
same month revealed a normal right ankle with a metallic 
foreign body that was apparently medial to the calcaneous. 
See March 2002 radiology report.  

The appellant was afforded an orthopedic VA examination in 
April 2002.  However, the VA examiner did not specifically 
report the appellant's right ankle range of motion 
measurements.  Rather, he indicated that the appellant's 
ankle was in a "neutral position" and that ankle sensation 
was intact. See April 2002 VA examination report, p. 4.  He 
also noted that the appellant complained of right ankle pain. 
Id.  

Starting in September 2003 and October 2003, the appellant 
was seen for right foot pain at a private orthopedic 
facility. See September 2003 and October 2003 private 
orthopedic records.  She reported experiencing two weeks of 
lateral right ankle pain at that time. See September 2003 
private orthopedic records.  Upon examination, the 
appellant's range of motion was noted to be good, as was 
dorsiflexion strength. Id.  However, the appellant was found 
to be weak in plantar flexion secondary to pain. October 2003 
private orthopedic records, p. 2.  She was also noted to have 
tenderness and decreased sensation of the midfoot and 
forefoot. Id.  The appellant was diagnosed with probable 
right sinus tarsi syndrome and possible continued nerve 
impingement medially. Id.  An MRI was then taken, which 
revealed no significant inflammation of the sinus tarsi 
region. See November 2003 private orthopedic records.  Upon 
further review, the appellant was ultimately diagnosed with 
right calcaneonavicular coalition with surrounding 
inflammation. Id.; December 2003 private orthopedic records.  

In March 2004, the appellant underwent surgery for a 
resection of the tarsal coalition. See March 2004 Borgess 
Medical Center records.  Prior to her surgery, the appellant 
was noted to have normal ankle motion and good subtalar 
motion, with exquisite tenderness in the sinus tarsi region 
and slightly more medial. Id.  She was not tender elsewhere 
over the lateral foot; nor did she have ecchymosis, erythema 
or warmth. Id.  Post-surgery, the appellant was found to have 
excellent range of motion of the ankle and subtalar joint; as 
well as excellent strength in all regards. See May 2004 
private orthopedic records.  Her deep-seated preoperative 
pain was noted to have resolved; although the appellant 
reported experiencing a new type of pain along the distal 
aspect of the fibula and near the insertion of the Achilles 
tendon. See April 2004 and May 2004 private orthopedic 
records.   

The Board finds that the evidence cited above indicates that 
the appellant's right ankle disability prior to March 1, 2004 
was no more than moderate in severity in regards to 
limitation of motion; and that a 10 percent evaluation is 
warranted upon the basis of painful motion rather than 
objective limitation of motion.  While the March 2002 VA 
medical record reports that the appellant experienced 
decreased range of motion at that time, the Board finds it 
notable that the appellant's January 2002 records did not 
note such decreased motion; and her subsequent medical 
records essentially indicate that her right ankle range of 
motion was normal. See January 2002 VA medical records; 
September 2003 and October 2003 private orthopedic records; 
March 2004 Borgess Medical Center records.  The appellant's 
primary right ankle symptomatology appears to be related to 
pain, particularly weakness associated with her right ankle 
pain and some swelling. October 2003 private orthopedic 
records (appellant was found to be weak in plantar flexion 
secondary to pain with a focal area of swelling overlying the 
sinus tarsi).  In addition, the Board observes that while the 
appellant reported experiencing some stiffness of her ankle, 
the medical evidence of record does not reveal signs of 
edema, effusion, notable instability, or abnormal movement 
during this time. April 2002 VA examination report, 1; 
October 2003 private orthopedic records, p. 2 ("no obvious 
ecchymosis or erythema today [and] no warmth to the touch").  

Therefore, the Board finds that the appellant is not entitled 
to an increased evaluation in excess of 10 percent for her 
right ankle disability prior to March 1, 2004 based upon 
objective evidence of limitation of motion; and that the 
assigned 10 percent disability rating during this time frame 
is in fact appropriate because of the appellant's painful 
motion, weakness, swelling and fatigability. 38 C.F.R. 
§§ 4.40 and 4.45; DeLuca v. Brown, supra.  As such, an 
increased rating in excess of 10 percent is not warranted. 

      2.  Increased rating in excess of 20 percent from June 
1, 2004 

As discussed above, the appellant underwent surgery for a 
resection of the tarsal coalition in March 2004. See March 
2004 Borgess Medical Center records.  She was then afforded 
another orthopedic VA examination in June 2004, during which 
she reported experiencing pain intermittently in the medial 
aspect of the medial malleolus. See June 2004 VA examination 
report, p. 2.  In addition, the appellant reported stiffness, 
swelling, instability of the ankle a couple of times a week, 
and increased pain with walking. Id.  She denied experiencing 
redness, heat or locking. Id., pgs. 2-3.  Physical 
examination revealed that the appellant had active plantar 
flexion of 10 degrees and passive plantar flexion to 15 
degrees. Id., p. 4.  Active and passive dorsiflexion of the 
right ankle were noted to be 15 degrees. Id.  In addition, 
the appellant reported fatigability and increased pain on the 
last 5 degrees of plantar flexion; and also reported pain and 
fatigability at the mid-range of 10 to 15 degrees on active 
range of dorsiflexion. Id.  In regards to examination of the 
toes, the examiner noted that the appellant's right toes 
ranges of motion were essentially the same as the range of 
motion of her left toes. Id., p. 4.  The examiner ultimately 
diagnosed the appellant with (1) tarsal tunnel syndrome that 
was most likely related to her service-connected right ankle 
pain; (2) ongoing pain, fatigability and intermittent 
swelling of the right ankle and foot mortis secondary to 
conditions of tarsal tunnel syndrome and service-connected 
right ankle pain; and (3) loss of range of motion on active 
and passive plantar flexion of the right ankle secondary to 
biomechanical derangement and ankle pain. Id., p. 5.  The 
examiner opined that the appellant's right ankle and right 
foot pain were related. Id.  

Based upon the June 2004 VA examination report and the 
appellant's medical records, the RO granted the appellant an 
increased rating for her right ankle disability from 10 
percent to 20 percent under a new diagnostic code (Diagnostic 
Code 5284) effective June 1, 2004.  Under Diagnostic Code 
5284, a 10 percent evaluation is in order for symptomatology 
reflective of a moderate foot injury; a 20 percent evaluation 
is warranted for a moderately-severe foot injury; and a 30 
percent evaluation for a severe foot injury. 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
appellant's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

In this case, although the appellant is currently rated at 20 
percent under Diagnostic Code 5284, the Board observes that 
she does not appear to meet the rating criteria set forth 
within that diagnostic code.  The appellant's current right 
ankle symptomatology is manifested by limitation of motion of 
the ankle, tarsal tunnel syndrome of the ankle (entrapment of 
the tibial nerve), fatigability of the ankle and foot mortis, 
and intermittent swelling of the right ankle and foot mortis.  
This symptomatology indicates that the appellant is 
experiencing foot and ankle pain encompassed more as part of 
a nerve problem rather than a disorder associated with the 
foot.  Based upon a complete review of the medical evidence, 
the Board finds that the more appropriate Diagnostic Code for 
the appellant's disability is Diagnostic Code 8524 
(disabilities related to the internal popliteal nerve), as a 
rating under this code would afford the appellant an 
increased evaluation that would take into account her tarsal 
tunnel syndrome, her demonstrated painful, limited ankle 
motion and her foot pain. 

Under Diagnostic Code 8524, a 10 percent evaluation is 
warranted for mild 
incomplete paralysis.  A 20 percent evaluation is warranted 
for moderate incomplete paralysis.  A 30 percent evaluation 
is warranted for severe incomplete paralysis.  Lastly, a 40 
percent evaluation is warranted for complete paralysis, with 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole 
can move; in lesions of the nerve high in popliteal fossa and 
plantar flexion of foot is lost. See 38 C.F.R. § 4.124a, 
Diagnostic Code 8524 (2005).  Based upon the medical evidence 
of record, the Board finds that the appellant's right ankle 
disability is manifested by symptoms that are comparable to 
severe incomplete paralysis of the internal popliteal nerve; 
and as such, a 30 percent evaluation is warranted for the 
appellant's disability from June 1, 2004.  

In this regard, the Board observes that contrary to the 
majority of the appellant's previous medical records, the 
June 2004 examination report is the last objective medical 
evidence of record noting the appellant's right ankle range 
of motion.  In comparison to the majority of the appellant's 
previous records, this examination report indicates that the 
appellant no longer has good or normal range of motion with 
pain, but rather serious limitation of motion with pain.  
Notably, the appellant's active plantar flexion is limited to 
10 degrees and passive plantar flexion to 15 degrees (out of 
45 degrees), while her dorsiflexion is noted to be 15 degrees 
(out of 25 degrees).   

Pain and fatigability are also significant factors in the 
appellant's right ankle disability.  The appellant not only 
experiences limitation of motion, she also has painful motion 
of the ankle and pain of the foot which appear to impact her 
functional abilities, to include affecting her ability to 
walk and run and creating difficulties with her employment. 
June 204 VA examination report, p. 3 ("After walking on the 
ankle 10 to 15 minutes her pain increases" and "[her 
disability] is affecting her ability to be on her feet for 
her job").  The appellant has been noted to experience 
fatigability and lack of endurance associated with her ankle 
disability; as well as fatigability with repetitive movement. 
See June 2004 VA examination report, pgs. 3-4.  This overall 
symptomatology is indicative to the Board of a severe 
disability, thus mandating that the appellant's disability 
rating be increased to 30 percent pursuant to Diagnostic Code 
8524.  The Board finds, however, that a 40 percent evaluation 
is not warranted at this time since the evidence does not 
reveal that the appellant experiences symptomatology akin to 
complete paralysis of the internal popliteal nerve.  

The Board has also considered whether an increased evaluation 
in excess of 30 percent would be in order from June 1, 2004 
under the rating criteria of other relevant diagnostic codes 
involving the ankle.  However, there has been no showing that 
the appellant experiences ankylosis of the ankle ( 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270).  As such, this diagnostic 
code is not applicable to the appellant's claim and does not 
warrant the application of a disability rating in excess of 
30 percent.  

D.  Consideration of extraschedular criteria

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, supra at 593, including the 
provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no showing by the appellant that 
her right shoulder or right ankle disability has necessitated 
frequent periods of hospitalization.  While there has been a 
showing that these disabilities have resulted in some 
interference with her employability (June 2004 VA examination 
report, p. 2; May 2005 VA examination report, 2), this factor 
has already been taken into consideration in assigning the 
appellant's 20 percent and 30 percent respective evaluations.  
The Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Thus, the Board finds that there is no competent evidence in 
support of increased rating evaluations pursuant to these 
provisions.   



ORDER

An increased disability rating in excess of 20 percent for a 
right shoulder strain, status-post surgery, is denied.  

An increased disability rating in excess of 10 percent prior 
to March 1, 2004 for right ankle strain, status post 
surgeries, is denied.  

An increased rating of 30 percent from June 1, 2004 for 
status post excision of benign growths of the right ankle 
with subsequent tarsal tunnel syndrome and resection of the 
right calcaneonavicular fibrous coalition and soft tissue 
interpositi is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


